Exhibit 10.64.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Bradley
W. Evans (“Evans”) and the Board of Directors of Chugach Electric Association,
Inc., an Alaska electrical cooperative association headquartered in Anchorage,
Alaska (“Chugach” or “Employer”).

WITNESSETH:

WHEREAS, Chugach is engaged in the business of production, transmission and
distribution of electricity in Alaska;

WHEREAS, Evans has skills and experience in electric utility management
transmission and distribution of electricity; and

WHEREAS, Chugach desires to obtain Evans’ services as the Chief Executive
Officer of its business and Evans desires to be employed in that position by
Chugach;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, the parties hereto agree as follows:

1. Employment. Chugach hereby employs Evans as its Chief Executive Officer and
Evans hereby accepts such employment upon the terms and conditions hereinafter
set forth.

2. Duties.

a. Evans shall serve as Chugach’s Chief Executive Officer and shall perform his
services as such within the framework of Chugach’s bylaws, policies, procedures
and goals as Chugach’s Board of Directors shall from time to time determine,
including but not limited to the following:

 

  (i) Board Policy 106, Delegations of Authority from the Board of Directors to
the Chief Executive Officer, Appendix A hereto;

 

  (ii) Board Policy 107, Board of Directors – Chief Executive Officer
Relationship, Appendix B hereto; and

 

  (iii) Board Policy 118, Delegation of Certain of the Secretary’s and
Treasurer’s Duties to the Chief Executive Officer, Appendix C hereto.

In such capacity, Evans (i) shall exercise general supervisory responsibility
and management authority over Chugach and all of its controlled affiliates, and
(ii) shall perform such other duties commensurate with his position as may be
assigned to him from time to time by the Chugach Board of Directors.



--------------------------------------------------------------------------------

b. Evans shall devote substantially all his business time, attention and
energies to the performance of his duties and functions under this Agreement and
shall not during the term of his employment hereunder be engaged in any other
substantial business activity for gain, profit or other pecuniary advantage.
Evans shall faithfully, loyally and diligently perform his assigned duties and
functions and shall not engage in any activities whatsoever that conflict with
his obligations to Chugach during the term of his employment hereunder.
Notwithstanding the foregoing, nothing in the foregoing shall be construed so as
to limit or prohibit personal investments by Evans; provided that such
investments shall not amount to a controlling interest in any entity (other than
trusts, limited partnerships or other entities adopted by Evans for estate
planning purposes). Evans also agrees that he will not participate in any
political activity that will or may reflect adversely upon Chugach without
obtaining the prior consent of Chugach’s Board of Directors.

c. Chugach shall furnish Evans with an office and other facilities at Chugach’s
headquarters location and services that are suitable to his position and
adequate for the performance of his duties and functions hereunder.

3. Term of Agreement. The term of this Agreement shall be for a period of three
(3) years commencing July 1, 2013, and ending July 17, 2016. If the board has
not given notice of renewal/termination by April 30, 2016, the contract will
extend for one additional year.

4. Compensation. Chugach shall pay to Evans, in consideration of and as
compensation for the services agreed to be rendered by Evans hereunder, the
following:

a. Salary. During the first year of this Agreement (July 1, 2013 – June 30,
2014), Chugach shall pay to Evans an annual salary of Three Hundred Eleven
Thousand Two Hundred Fifty Dollars ($311,250.00 US) (the “Base Salary”), payable
in regular installments on Chugach’s normal paydays, less any applicable
withholdings required by law or any applicable deductions authorized by Evans.
During the second year of this Agreement (July 1, 2014 – June 30, 2015), Chugach
shall pay to Evans an annual salary of Three Hundred Twenty One Thousand Three
Hundred Sixty-Five Dollars and Sixty- Three cents ($321,365.63 US) (the “Base
Salary”), payable in regular installments on Chugach’s normal paydays, less any
applicable withholdings required by law or any applicable deductions authorized
by Evans. During the third year of this Agreement (July 1, 2015 – June 30,
2016), Chugach shall pay to Evans an annual salary of Three Hundred Twenty-Nine
Thousand Three Hundred Ninety-Nine Dollars and Seventy-Seven cents ($329,399.77
US) (the “Base Salary”), payable in regular installments on Chugach’s normal
paydays, less any applicable withholdings required by law or any applicable
deductions authorized by Evans

 

- 2 -



--------------------------------------------------------------------------------

b. Discretionary Bonuses. In its sole discretion, the Board of Directors may
award to Evans a performance-based bonus and/or an incentive-based bonus in
accordance with Sections 4.b.1 and 4.b.2 below.

1. The Board of Directors may, in its sole discretion, establish
performance-based objectives for Evans and assign a fixed dollar amount or
percentage of Base Salary bonuses for the successful achievement of those
objectives. The stated objective(s) will be provided to Evans by the Board of
Directors and may be updated from time to time as the Board sees fit. For each
objective met, Evans will be awarded the bonus associated with that objective,
said payment(s) to be made within thirty (30) days of the Board’s determination,
less any applicable withholdings required by law or any applicable deductions
authorized by Evans. The parties acknowledge that such bonus payments to Evans,
if any, are not considered compensation under any of the retirement plans
offered by Chugach and therefore will not be considered in determining Evans’
retirement benefits.

2. The Board of Directors may, in its sole discretion, award to Evans an
incentive based bonus of a maximum of $50,000, less any applicable withholdings
required by law or any applicable deductions authorized by Evans. The parties
acknowledge that such bonus payments to Evans, if any, are not considered
compensation under any of the retirement plans offered by Chugach and therefore
will not be considered in determining Evans’ retirement benefits.

c. Use of Company Vehicles. During the Employment Term, Evans shall be permitted
to use Chugach vehicles on company business and to commute to and from work.
Evans shall not be entitled to a company vehicle for personal use.

5. Chugach Provided Benefits. During the term of this Agreement and if available
then, Evans shall be entitled to participate in all group health, pension,
401(k), deferred compensation plans, employer-paid long-term disability
insurance and life insurance coverage and other fringe benefit programs
maintained by Chugach and provided to its salaried administrative personnel, on
the same terms as apply to participation therein by such personnel generally
(except as otherwise provided herein).

6. Holidays, Sick Leave and Annual Leave. Evans shall be entitled to such
holidays, sick leave and annual leave as are provided to Chugach’s salaried
administrative personnel generally.

7. Expenses. During the term of this Agreement, Chugach shall reimburse Evans
for all reasonable travel, entertainment and other business expenses incurred or
paid by Evans in performing his duties and functions hereunder, subject to
Evans’ accounting for and reporting such expenses pursuant to applicable Chugach
policies.

8. Non-Competition. During the term of this Agreement, during any extension
thereof, and for a period of six months after termination of this Agreement,
Evans shall not enter into or participate in any business competitive to the
business carried on by

 

- 3 -



--------------------------------------------------------------------------------

Chugach in Southcentral Alaska or at such additional locations, if any, outside
Southcentral Alaska at which Chugach conducts business. As used herein, the term
“business competitive to the business carried on by Chugach” means any business
that involves the production, transmission or distribution of electricity, and
the words “Southcentral Alaska” mean a business conducted in whole or in part
within the boundaries of the Municipality of Anchorage, the Kenai Peninsula
Borough, or the Matanuska-Susitna Borough. The provisions of this Section 8
shall survive the expiration and/or termination of this Agreement. If a court of
competent jurisdiction should declare any or all of this provision unenforceable
because of any unreasonable restriction of duration and/or geographical area,
then such court shall have the express authority to reform this provision to
provide for reasonable restrictions and/or to grant Chugach such other relief,
at law or in equity, as is reasonably necessary to protect its interests.

9. Confidential Information. During the term of this Agreement and at all times
thereafter, Evans will not use for his own advantage or disclose to any
unauthorized person any confidential information relating to the business
operations or properties of Chugach and any affiliate of Chugach. Upon the
expiration or termination of this Agreement, upon Chugach’s request, Evans will
surrender and deliver to Chugach all documents and information of every kind
relating to or connected with Chugach and its affiliates. As used herein
“confidential information” means all information, whether written or oral,
tangible or intangible, of a private, secret, proprietary or confidential
nature, of or concerning Chugach and its business and operations, including
without limitation, any trade-secrets or know-how, computer software programs in
both source code and object code, information regarding any product or service,
development, technology, technique, process or methodology, any sales,
promotional or marketing plans, programs, techniques, practices or strategies,
any expansion or acquisition plans, any operational and management guidelines,
any cost, pricing or other financial data or projections, and any other
information which is to be treated as confidential because of any duty of
confidentiality owed by Chugach to any third party or any other information that
Chugach shall, in the ordinary course of its business, possess or use and not
release externally without restriction on use or disclosure. The foregoing
confidential information provision shall not apply to information which: (i) is
or becomes publically known through no wrongful act of Evans, (ii) is rightfully
received from any third party without restriction and without breach by Evans of
this Agreement, or (iii) is independently developed by Evans after the term of
his employment hereunder or is independently developed by a competitor of
Chugach at any time. The provisions of this Section 9 shall survive the
expiration and/or termination of this Agreement.

10. Termination.

a. Termination for Cause. Chugach may terminate Evans’ employment for “cause”
immediately upon written notice to Evans, provided, however, that Evans must be
given ten (10) days written notice of cause for termination and the opportunity
to cure such cause within that time if the Board in its reasonable discretion
determines that (1) the cause for termination is capable of being cured and
(2) no similar conduct or

 

- 4 -



--------------------------------------------------------------------------------

failure that was previously cured has occurred. Such notice shall specify in
reasonable detail the acts or omissions that constitute cause for termination.
For purposes of this Agreement, “cause” means a business-related reason that is
not arbitrary, capricious or illegal and which is based on facts (i) supported
by substantial evidence, and (ii) reasonably believed by the Board of Directors
to be true. Examples of “cause” for termination of employment are provided in
Chugach Operating Policy 013 dated September 19, 2001, and are incorporated
herein by reference to the extent they are consistent with this Agreement, and
may also include the following: willful and repeated failure or refusal to carry
out reasonable orders, instructions, or directives of the Board of Directors;
material acts of dishonesty, disloyalty or competition related to the business
of Chugach or its relationships with employees, suppliers, contractors,
customers or others with whom Chugach does business; refusal or failure to
furnish material information concerning Chugach’s affairs as reasonably
requested by or under the authority of the Board of Directors, or falsification
or misrepresentation of such information, conviction of a crime constituting
fraud, intentional dishonesty, moral turpitude, or other conduct that materially
compromises the reputation of the employee or Chugach; or any other act, course
of conduct, or omission that has or is reasonably likely to have a material
adverse effect on Chugach, its business or financial position, or its goodwill
or reputation.

In the event of the involuntary termination of his employment for cause, Evans
shall not be entitled to receive any compensation or benefits hereunder other
than (1) his Salary earned through the effective date of Evans’s termination,
(2) accrued, unused annual leave, and (3) vested employee benefits under the
terms and conditions of the governing plan documents and policies. In the event
of termination for cause under this Section, Evans’ obligations under Sections 8
and 9 shall continue under the terms and conditions of this Agreement.

b. Termination without Cause. Chugach may terminate Evans’ employment without
cause at any time during the term of this Agreement or any extension thereof.
Upon such termination without cause and provided that the Consideration
Requirements (as defined below) are satisfied, Chugach shall pay the following
subject to the terms below:

(i) a lump sum payment equal to 50% of his annual Base Salary payable within
ninety (90) days of the termination of employment; and

(ii) the full cost of any continuation coverage required under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, for a period not in
excess of 6 months on an after-tax basis and thereafter Evans shall be charged
the full cost of such coverage. If Evans becomes reemployed with another
employer and is eligible to participate in such employer’s health care plan,
then Chugach shall not be obligated to pay the cost of any continued coverage
after the date of such reemployment for Evans and any of Evans’ dependents.

 

- 5 -



--------------------------------------------------------------------------------

(iii) The amounts described above under (i) and (ii) above shall collectively be
referred to as “Severance.”

For purposes of this Agreement, “Consideration Requirements” means all of the
following: (i) Evans executes and returns to Chugach a separation agreement in a
form acceptable to Chugach, which shall include a full waiver and release of all
claims by Evans against Chugach, its affiliates, and their officers, directors,
employees and agents, (ii) the revocation period for the separation agreement
has lapsed without revocation, and (iii) Evans has not entered into a consulting
agreement with Chugach, as contemplated by Section 11.

In the event of a termination without cause under this Section 10(b), Evans also
will be entitled to receive (1) his Salary earned through the effective date of
Evans’s termination, (2) accrued, unused annual leave, and (3) vested employee
benefits under the terms and conditions of the governing plan documents and
policies. In the event of termination without cause under this Section, Evans’
obligations under Sections 8 and 9 shall continue under the terms and conditions
of those Sections.

c. Voluntary Termination. Evans may voluntarily terminate his employment under
this Agreement at any time upon sixty (60) days’ prior written notice to
Chugach’s Board of Directors, whereupon Chugach’s employment of Evans shall
terminate at the end of the sixty (60) day notice period. In the event of Evans’
voluntary termination of employment, he shall not be entitled to receive any
compensation or benefits hereunder other than (1) his Salary accrued through the
effective date of such termination, (2) accrued, unused annual leave, and
(3) vested employee benefits under the terms and conditions of the governing
plan documents and policies. In the event of voluntary termination under this
Section, Evans’ obligations under Sections 8 and 9 shall continue under the
terms and conditions of this Agreement.

d. Disability. Chugach may terminate Evans’ employment after having established
Evans’ disability, subject to applicable state and/or federal law. For purposes
of this Agreement, “Disability” means a physical or mental disability which
impairs Evans’ ability to substantially perform his duties under this Agreement
and which results in Evans becoming eligible for long-term disability benefits
under Chugach’s long-term disability plan (or, if Chugach has no such plan in
effect, which impairs Evans’ ability to substantially perform his duties under
this Agreement for a period of 180 consecutive days). Evans shall be entitled to
the compensation and benefits under the terms and conditions of the governing
plan documents or policies provided for under this Agreement for (i) any period
during the term of this Agreement and prior to the establishment of Evans’
Disability during which Evans is unable to work due to a physical or mental
disability, or (ii) any period of Disability which is prior to Evans’
termination of employment pursuant to this Section. In the event of termination
due to disability under this Section, Evans’ obligations under Sections 8 and 9
shall continue under the terms and conditions of those Sections.

 

- 6 -



--------------------------------------------------------------------------------

e. Death. This Agreement shall automatically terminate the day after Evans’
death if it has not already terminated prior to that date.

f. Miscellaneous. In the event of any termination or attempted termination
hereof: (i) if multiple events, occurrences or circumstances are asserted as
bases for such termination or attempted termination, the event, occurrence or
circumstance that is earliest in time, and any termination or attempted
termination found to be proper hereunder based thereon, shall take precedence
over the others; (ii) no termination of this Agreement shall relieve or release
either party from liability hereunder based on any breach of the terms hereof by
such party occurring prior to the termination date; and (iii) the terms of this
Agreement relevant to performance or satisfaction of any obligation hereunder
expressly remaining to be performed or satisfied in whole or in part at the
termination date shall continue in force until such full performance or
satisfaction has been accomplished and otherwise neither party hereto shall have
any other or further remaining obligations to the other party hereunder.

g. No Duty of Mitigation. In the event of any termination of Evans’ employment
under subsection 10(b), Evans shall be under no obligation to seek other
employment and shall be entitled to all payments or benefits required to be made
or provided to Evans hereunder, without any duty of mitigation of damages and
regardless of any other employment obtained by Evans.

11. Consulting Agreement. If Evans did not engage in conduct that could give
rise to a termination for cause under Section 10(a) and is either terminated
from Chugach without Cause under Section 10(b) or resigns under Section 10(c),
then Chugach will consider whether to enter into a consulting agreement with
Evans for a period of time after his separation of employment. Any consulting
arrangement would be subject to mutual agreement of the parties and the
then-current CEO of Chugach (or the individual who will become CEO upon Evans’s
separation of employment). In addition, as a condition of Chugach entering into
any consulting agreement with Evans and receiving consideration under that
agreement, Evans shall: (a) be required to satisfy parts (i) and (ii) of the
Consideration Requirements after his last day of employment with Chugach; (b) be
required to satisfy parts (i) and (ii) of the Consideration Requirements again
after his last day of service to Chugach as an independent contractor; and
(c) not be entitled to the Severance under Section 10(b) upon termination of
employment from Chugach or at any other time.

12. Injunctive Relief. It is agreed that the services of Evans are unique and
that any breach or threatened breach by Evans of any provision of this Agreement
cannot be remedied solely by damages. Accordingly, in the event of a breach by
Evans of his obligations under this Agreement, Chugach shall be entitled to seek
and obtain interim restraints and permanent injunctive relief, restraining Evans
and any business, firm, partnership, individual, corporation or entity
participating in such breach or attempted breach. Nothing herein, however, shall
be construed as prohibiting either party from seeking injunctive relief to
require resolution of disputes or controversies arising out of or relating to
this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

13. Indemnification.

a. Chugach shall indemnify Evans (as a “protected person”) to the fullest extent
permitted by AS 10.25.145 (the terms of which are incorporated herein by this
reference) against all costs, expenses, liabilities and losses (including,
without limitation, attorneys’ fees, judgments, penalties and amounts paid in
settlement) reasonably incurred by Evans in connection with any action, suit or
proceeding, whether civil, criminal, administrative or investigative in which
Evans is made, or is threatened to be made, a party to or a witness in such
action, suit or proceeding by reason of the fact that he is or was an officer or
agent of Chugach or of any of Chugach’s controlled affiliates or is or was
serving as an officer, trustee, agent or fiduciary of any other entity at the
request of Chugach (a “Proceeding”).

b. Chugach shall advance to Evans all reasonable costs and expenses incurred by
him in connection with a Proceeding within twenty (20) days after receipt by
Chugach of a written request for such advance, accompanied by an itemized list
of the actual or anticipated costs and expenses and Evans’ written undertaking
to repay to Chugach on demand the amount of such advance if it shall ultimately
be determined that Evans is not entitled to be indemnified against such costs
and expenses. Evans shall periodically account to Chugach for all such costs and
expenses incurred by Evans in connection with his defense of the Proceeding.

c. The indemnification provided to Evans hereunder is in addition to, and not in
lieu of, any additional indemnification to which he may be entitled pursuant to
Chugach’s Certificate of Incorporation or Bylaws, any insurance maintained by
Chugach from time to time providing coverage to Evans and other officers and
directors of Chugach, or any separate written agreement with Evans. The
provisions of this Section 13 shall survive any termination of this Agreement.

14. Amendment and Modification. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
any and all prior agreements, arrangements or understandings between the parties
hereto with respect to the subject matter hereof, whether written or oral,
including but not limited to the previous Employment Agreement (retroactive as
of July 1, 2008). Notwithstanding the foregoing, nothing in this Agreement
supersedes or restricts any of Evans’s existing obligations to Chugach to
protect the confidentiality of information of Chugach and to assign intellectual
property rights to it or otherwise protect its intellectual property and/or
business interests, which remain in full force and effect. Subject to applicable
law and upon the consent of Chugach’s Board of Directors, this Agreement may be
amended, modified and supplemented by written agreement of Chugach and Evans
with respect to any of the terms contained herein.

15. Waiver of Compliance. Any failure of either party to comply with any
obligation, covenant, agreement or condition on its part contained herein may be
expressly waived in writing by the other party, but such waiver or failure to
insist upon

 

- 8 -



--------------------------------------------------------------------------------

strict compliance shall not operate as a waiver of, or estoppel with respect to,
any subsequent or other failure. Whenever this Agreement requires or permits
consent by or on behalf of any party, such consent shall be given in writing.

16. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered by hand, sent by registered or certified U.S. Mail, postage
prepaid, commercial overnight courier service or transmitted by facsimile and
shall be deemed served or delivered to the addressee at the address for such
notice specified below when hand delivered, upon confirmation of sending when
sent by fax, on the day after being sent when sent by overnight delivery, or
five (5) days after having been mailed, certified or registered, with postage
prepaid:

 

If to Chugach

  

If to Evans

Chugach Electric Association, Inc.    Bradley W. Evans P.O. Box 196300   
Mailing:    P.O. Box 222483 Anchorage, Alaska 99519-6300       Anchorage, Alaska
99522 Facsimile: (907) 762-4888    Physical:    14741 Park Hills Circle Attn:
Chairman of Board of Directors       Anchorage, Alaska 99516

Or, in the case of either such party, to such substitute address as such party
may designate from time to time for purposes of notices to be given to such
party hereunder, which substitute address shall be designated as such in a
written notice given to the other party addressed as aforesaid.

17. Assignment. This Agreement shall inure to the benefit of Evans and Chugach
and be binding upon the successors and general assigns of Employer. This
Agreement shall not be assignable by either party except to the extent set forth
in Section 21.

18. Enforceability. In the event it is determined that this Agreement is
unenforceable in any respect, it is the mutual intent of the parties that it be
construed to apply and be enforceable to the maximum extent permitted by
applicable law.

19. Applicable Law. This Agreement is made under and shall be governed by and
construed in accordance with the laws of the State of Alaska without regard to
conflicts of laws principles thereof, and shall further be construed and
enforced in accordance with the laws applicable to contracts executed, delivered
and fully to be performed in the State of Alaska.

20. Compliance with Section 409A. The intent of Evans and Chugach is that all
payments and benefits under this Agreement comply with or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
this Agreement be interpreted to be in compliance with Section 409A, and that
such payments and benefits not be subject to any tax or interest under
Section 409A. In the event any term or provision of the Agreement would be
prohibited by or inconsistent with the

 

- 9 -



--------------------------------------------------------------------------------

requirements of Section 409A, or cause any payments or benefits to be subject to
tax or interest under Section 409A, such term or provision will be deemed
reformed and modified to the minimum extent reasonably appropriate to conform
with Section 409A. In no event will Chugach or any of its employees or
representatives have any liability to Evans in the event that any payment or
benefit provided under this Agreement becomes subject to tax or interest under
Section 409A.

21. Beneficiaries: Executive’s Representative. Evans shall be entitled to select
(and to change, from time to time, except to the extent prohibited under any
applicable law) a beneficiary or beneficiaries to receive any payments,
distributions or benefits to be made or distributed hereunder upon or following
Evans’ death. Any such designation shall be made by written notice to Chugach.
In the event of Evans’ death or of a judicial determination of Evans’
incompetence, references in this Agreement to Evans shall be deemed, as
appropriate, to refer to his designated beneficiary, to his estate or to his
executor or personal representative (“Evans’ Representative”) solely for the
purpose of providing a clear mechanism for the exercise of Evans’ rights
hereunder in the case of Evans’ death or disability.

22. Jurisdiction. Any litigation arising out of or involving this Agreement will
proceed only in the Third Judicial District, State of Alaska, and venue will be
permissible only in Anchorage, Alaska.

23. Acknowledgement of Non-Reliance. Evans acknowledges and agrees that he has
executed this Agreement freely and voluntarily, and that no representation or
promise not expressly contained in the Agreement has been made by Chugach or the
Board of Directors.

24. Informed Agreement. All the terms and conditions in this Agreement have been
reflected upon without haste. The undersigned parties acknowledge that neither
is at a disadvantage, that each has been advised to seek representation of
counsel in the negotiation and signing of this Agreement, that each has had the
opportunity to seek legal representation, and that each is signing this
Agreement without coercion.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, effective July 1,
2013.

 

CHUGACH ELECTRIC ASSOCIATION, INC.

 

Name:  

/s/ Janet Reiser

Title:  

 

  Chair, Chugach Board of Directors BRADLEY W. EVANS

/s/ Bradley W. Evans

              Bradley W. Evans

 

- 11 -